DETAILED ACTION
This action is responsive to the following communication: The claims filed on 04/04/2022.  This action is made final.
Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claims for the benefit of U.S. Patent application No. 16/266,197 (now U.S. Patent No. 10,824,793) which claims priority to U.S. Provisional Patent Application No. 62/626,093 filed 02/04/2018, U.S. Provisional Patent Application No. 62/647,736 filed 03/25/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, the disclosure of the prior-filed application (62/626,093) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, independent claims 1 and 11 recite the limitation “having a component relationship with a regular component” and “adjusting visual characteristic of said at least one of said overlapped or visually obscured components ..according to said component relationship.”  As a result, the claimed invention does not inherit the filing date of the prior-filed provisional application.

Terminal Disclaimer
The terminal disclaimer filed on 04/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the prior patent number (10,824,793) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The previous double patenting rejection is withdrawn due to the filing of the terminal disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. (US 2017/0046317 A1; hereinafter as Geva) in view of Jiang et al. (US 2016/0342312 A1; hereinafter as Jiang).

	As to claims 1 and 11, Geva teaches:
	A webpage editor, to support user editing of webpages of a website building system (WBS), said webpage having regular components, overlapped components, and overlapped components and visually obscured components (see Fig. 7 and ¶ 0091; web-based site editing system which includes a dynamic layout editor 105.  See Fig. 8 and ¶ 0095; component in the webpage includes overlapped component and/or visually obscured component such as component d which is overlapped completely by component a.  ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing), said webpage editor comprising: 
	at least one processor (see ¶ 0020, 0034); 
	a unit running on said at least one processor (see ¶ 0020, 0034, 0201), said unit comprising: 
		an input method handler to receive coordinates based on a location of a user’s input device within said webpage (see ¶ 0088; Website 110 may comprise a handle module 140 and an internal component updater 150.  Handle module 140 may comprise a manual modifier 145, website 110 may offer handles H1, H2, H3 as part of its user interface to move and/or resize components; ¶ 0092; user can manually adjust the size, shape or position of a particular component X using the available handles (H1, H2, H3) provided by website 110 for component X.  Handle H3 may allow for a component to be moved or resized without affecting any neighboring components.  ¶ 0094, 0098, 0103; mouse approach, mouse click, mouse over); 
		a visual editor to change the view of at least one of said overlapped or visually obscured components at least having a component relationship with a regular component at said coordinates, from a webpage editing view to a webpage view, said webpage editing view being one of 2D, 3D and side view (see ¶ 0142; system 300 may be implemented in a number of different embodiments which may handle section overlap differently; sections may overlap but only temporarily such as while editing sections and may snap to non-overlapping positions when user finishes the section-related editing {~change from webpage view to webpage editing view}.  Fig. 20 and ¶ 0143; page E has 4 strips A, B, C and D, situated one below the other as shown in configuration [1]. During editing strip B is extended so to overlap C as shown in configuration [2] (this could also be due to position change rather than size change). In this case, once the editing is finished strip B may snap back to a size or position which is between A and C and without overlapping them (as shown in configuration [3A]). Alternatively, system 300 may affect the size or position of other sections, e.g. by “stretching” page E down and moving the sections following B (i.e. sections C and D) so to make place for B's new size, as shown in configuration [3B]. System 300 may also combine the two options (snapping B but also affecting additional sections). ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  See ¶ 0164; Once user 5 has edited the page, change executor 165 may receive the required actions and regenerate the page accordingly. For example, if user 5 has removed a section, change executor 165 may modify the website page accordingly, taking into account any dynamic layout rules that have been pre-defined between the sections as described herein above. Such modifications may affect components (e.g. removing the components in a removed section), virtual containers (e.g. modifying virtual containers size due to section resizing) or other page elements);
	an editor overlap handler to adjust the visual characteristics of said at least one of said overlapped or visually obscured components within said webpage editing view, according to said component relationship and at least one of website information, user information, object properties and activation condition (see Fig. 8 and ¶ 0095; In scenarios II and III, resize handle c1 is used instead of the regular handle b1, thus overriding any preset dynamic layout rules and allowing for component [d] to remain in the same position whether component [a] is resized downwards towards component [d] (scenario II) or overlaps component [d] completely (scenario III).  ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  ¶ 0158; [0158] When user 5 releases the mouse (in zoomed mode or not), Change executor 165 may locate the dragged section before or after another section (as appropriate), e.g. “snapping” it to the closest/most relevant inter-section position. UI subsystem 160 may also provide an alternate “drop in any place” mode (e.g. using shift-drag), in which the dragged section may be dropped in any place on the page, including positions overlapping other sections, or existing inter-section space area. System 300 may also support alternate user input means, such as using a keyboard, using a trackball, using touch-screen gestures, user motion recognition etc.).
	As rejected above, Geva implies or suggests changing view from editing mode to viewing mode (see ¶ 0142).  However, Geva might not expressly discloses changing from a webpage view to a webpage editing view.
	Jiang discloses a visual editor to change the view of said components proximal or interacting with a user selected point or region of a webpage, from a webpage view to a webpage editing view, said webpage editing view being one of 2D, 3D and side view (see Figs. 2 and ¶¶ 0070; a user can drag and drop, edit or continue editing the content, for publishing, DIO 120 recovers a document and puts the document into the format of any display software such as web browser software and sends the document to that display software for display; 220 is editing content, 230 is published content.  ¶ 0116; editing mode.  ¶ 0159; editor mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual editor disclosed in Geva to include the feature of change view from a webpage view to a webpage editing view as taught by Jiang to provide a visual editor that allows the user to see what he/she edits as claimed.  The motivation to combine Geva’s teaching with Jiang’s teaching is to provide a novel editor that lets users generate and publish online documents in true What-You-See-Is-What-You-Get and/or DIY fashion; thus facilitate online document generation and publication (Jiang: see ¶ 0020).

	As to claims 2 and 12, the rejection of claim 1 is incorporated. Geva and Jiang further teach wherein said website information is at least one of editing history, business intelligence, binding to external sources for said website, creator, creation time, access permissions, link to templates and SEO (Search Engine Optimization) (Geva: see ¶ 0098; Handles may also be automatically configured based on the history of the use of rules and/or handle types by a specific user; Geva: ¶ 0115; business intelligence). 

	As to claims 3 and 13, the rejection of claim 1 is incorporated. Geva and Jiang further teach wherein said component relationship is at least one of: semantic, hierarchical, inter-page component associations and size of overlap (Geva: see ¶ 0111; Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history).

	As to claims 4 and 14, the rejection of claim 1 is incorporated. Geva and Jiang further teach wherein said object properties comprise at least one of: configuration, size, type, shape, editing history, layer arrangement/z-order, existing transparency, containment relationships, age, component type, inheritance definition, use within said webpage, formatting information and content (Geva: see ¶ 0089; component’s geometrical properties such as height and width.  ¶ 0111; Applicants have also realized that system 100 may also be extended by adding the ability for automatic virtual container creation for the sections, with these virtual containers having their own automatically-generated smart handles. Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history).

	As to claims 5 and 15, the rejection of claim 1 is incorporated. Geva and Jiang further teach wherein said visual characteristics comprise at least one of transparency, z-order, and general attributes of said overlapped or visually obscured components (Geva: see ¶ 0111; Applicants have also realized that system 100 may also be extended by adding the ability for automatic virtual container creation for the sections, with these virtual containers having their own automatically-generated smart handles. Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history.  ¶ 0094; visual attributes.  ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing).

	As to claims 6 and 16, the rejection of claim 1 is incorporated. Geva and Jiang further teach at least one repository to store said activation rules, properties of said regular component, said overlapped components and said visually obscured components, said user information and said information on said system (Geva: see ¶ 0111; Applicants have also realized that system 100 may also be extended by adding the ability for automatic virtual container creation for the sections, with these virtual containers having their own automatically-generated smart handles. Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history. ¶ 0089; component’s geometrical properties).

	As to claims 7 and 17, the rejection of claim 1 is incorporated. Geva and Jiang further teach wherein said visual editor further comprises a component manipulation handler to modify visual attributes of said overlapped and or visually obscured components according to said editor overlap handler (Geva: ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  see ¶ 0088; Website 110 may comprise a handle module 140 and an internal component updater 150.  Handle module 140 may comprise a manual modifier 145, website 110 may offer handles H1, H2, H3 as part of its user interface to move and/or resize components; ¶ 0092; user can manually adjust the size, shape or position of a particular component X using the available handles (H1, H2, H3) provided by website 110 for component X.  Handle H3 may allow for a component to be moved or resized without affecting any neighboring components).

	As to claims 8 and 18, the rejection of claim 7 is incorporated. Geva and Jiang further teach wherein said component manipulation handler comprises at least one of: a transparency handler to make an overlapped or visually obscured component at least one of: transparent and semi-transparent; a z-order handler to modify or preserve the z-order between said regular components, said overlapped components and said visually obscured components of said webpage; a general behavior handler to change attributes of said overlapped and or visually obscured components according to at least one of: shape modifications, zooming, resizing, moving, clipping, dynamic layout, content changes, frame changes, changes in in fill and color; a 3D display handler to convert said regular components, said overlapped components and said visually obscured said components into a 3D display; and a side display handler to cut and create a simplified side view of said overlapped components and said visually obscured components (Geva: 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  see ¶ 0088; Website 110 may comprise a handle module 140 and an internal component updater 150.  Handle module 140 may comprise a manual modifier 145, website 110 may offer handles H1, H2, H3 as part of its user interface to move and/or resize components; ¶ 0092; user can manually adjust the size, shape or position of a particular component X using the available handles (H1, H2, H3) provided by website 110 for component X.  Handle H3 may allow for a component to be moved or resized without affecting any neighboring components).

	As to claims 9 and 19, the rejection of claim 1 is incorporated. Geva and Jiang further teach wherein said input device comprises at least one of: a mouse, a trackball, a digitizer input device, physical human motion detection, a biometric parameter reader, a 2D pointing device and a 3D pointing device (Geva: see ¶ 0094; mouse.  ¶ 0158; trackball, touch-screen gestures).

	As to claims 10 and 20, the rejection of claim 1 is incorporated. Geva and Jiang further teach wherein said editor overlap handler comprises: a data gatherer to gather information on said regular components, said overlapped components and said visually obscured components of said webpage from at least one of: at least one database, non-system elements and systems external to said system (Geva: see ¶ 0115; database 130 may hold editing history pertaining to the components of the pertinent website together with business intelligence that may have been gathered for the website); a component relationship analyzer to analyze relationships between said regular components, said overlapped components and said visually obscured components of said webpage (Geva: see ¶ 0111; Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history); and a component visibility determiner to determine said activation conditions for the display of said overlapped and said visually obscured components of said webpage by said visual editor according to said coordinates, said activation conditions and from the output of said data gatherer and said component relationship analyzer (Geva: see ¶ 0111; Applicants have also realized that system 100 may also be extended by adding the ability for automatic virtual container creation for the sections, with these virtual containers having their own automatically-generated smart handles. Such a virtual container may be defined using an analysis of the components in a given area and their attributes and content as well as their geometrical, semantic or other relationships and editing history.  Geva: ¶ 0144; system 300 may allow sections to overlap in general (i.e. in the same way regular components and containers may overlap). Such overlap may be part of a pre-defined arrangement (e.g. of a template provided by the system containing overlapping sections) or created by the user through page editing.  see ¶ 0088; Website 110 may comprise a handle module 140 and an internal component updater 150.  Handle module 140 may comprise a manual modifier 145, website 110 may offer handles H1, H2, H3 as part of its user interface to move and/or resize components; ¶ 0092; user can manually adjust the size, shape or position of a particular component X using the available handles (H1, H2, H3) provided by website 110 for component X.  Handle H3 may allow for a component to be moved or resized without affecting any neighboring components). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Garand et al. (US 2012/0089933 A1) – discloses an authoring tool receives a collection of assets and other files collectively making up deliverable electronic content. In some instances, the authoring tool provides one or more templates, such as a menu navigation template or one of the pre-defined objects referenced above, as starting points for the creation of electronic content. The templates can include containers configured to receive digital assets so a content creator can modify the templates according to his or her vision. In some embodiments, the authoring tool is configured to receive digital assets by importing those assets into the authoring tools asset library. The assets can be imported through a menu interface or through drag and drop functionality. The assets then may be added to the templates by, for example, dragging the asset on to the desired container on the template or through a menu interface (see ¶ 0014).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179